UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4146
JAMES DEJESUS PENN,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
              Deborah K. Chasanow, District Judge.
                            (CR-01-209)

                      Submitted: January 29, 2003

                      Decided: February 21, 2003

       Before WILKINS, Chief Judge, and NIEMEYER and
                  MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

George Harper, Upper Marlboro, Maryland, for Appellant. Thomas
M. DiBiagio, United States Attorney, Daphene R. McFerren, Assis-
tant United States Attorney, Greenbelt, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. PENN
                               OPINION

PER CURIAM:

   James Dejesus Penn appeals his conviction for possession of a fire-
arm after a felony conviction in violation of 18 U.S.C. § 922(g)(1)
(2000) (count one), and possession with intent to distribute marijuana
in violation of 21 U.S.C. § 841(a)(1) (2000) (count two). Finding no
reversible error, we affirm.

   First, Penn argues that the district court erred in denying his motion
to suppress evidence seized from his residence because the search
warrant affidavit lacked probable cause to search, and the good faith
exception to the exclusionary rule did not apply because the executing
officer could not have reasonably relied on the warrant. In the alterna-
tive, Penn argues that the good faith exception to the exclusionary
rule under United States v. Leon, 468 U.S. 897 (1984), should be
rejected because it undermines the Fourth Amendment.

   We review a district court’s factual findings underlying a motion
to suppress for clear error, and the district court’s legal determinations
de novo. Ornelas v. United States, 517 U.S. 690, 699 (1996); United
States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992). When a suppres-
sion motion has been denied, we review the evidence in the light most
favorable to the government. See United States v. Seidman, 156 F.3d
542, 547 (4th Cir. 1998). We have reviewed the record and conclude
that the search warrant application established probable cause to
search Penn’s residence. We therefore find it unnecessary to review
Penn’s claim that the good faith exception to the exclusionary rule is
inapplicable.

   Second, Penn contends that the district court erred in denying his
request for a Franks* hearing and erred by refusing to allow him to
call a witness in support of his request for such a hearing. We review
for clear error the factual determinations underlying the denial of such
a motion, and review de novo the legal conclusions. United States v.
Photogrammetric Data Servs., Inc., 259 F.3d 229, 237 (4th Cir.

    *Franks v. Delaware, 438 U.S. 154 (1978).
                        UNITED STATES v. PENN                         3
2001). To be entitled to a hearing on the validity of the search warrant
affidavit, a defendant must "make[ ] a substantial preliminary show-
ing that a false statement knowingly and intentionally, or with reck-
less disregard for the truth, was included by the affiant in the warrant
affidavit, and . . . the allegedly false statement is necessary to the
finding of probable cause." Franks, 438 U.S. at 155-56. Even if the
affidavit in this case contained intentional misrepresentations, we find
that the alleged misrepresentations were not necessary to the finding
of probable cause. Therefore, the district court did not err by refusing
to hear testimony from a witness regarding the alleged misrepresenta-
tions.

   Accordingly, we affirm Penn’s conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                           AFFIRMED